Citation Nr: 1509811	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  04-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peptic ulcer disease.

(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a disability manifested by substance abuse, entitlement to service connection for residuals of a colostomy, and entitlement to a rating in excess of 10 percent for service-connected appendectomy scar(s) are addressed in a separate Board decision and remand.)


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant, W.S. (father), H.S.(mother) and S.S.(former spouse)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2005, the Veteran and witnesses testified at a Travel Board hearing before one of the undersigned Veterans Law Judges.  A transcript of that hearing is of record.  In November 2014, the Veteran and a witness testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  At the November 2014 hearing, the Veteran waived a hearing before a third judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

This matter was most recently before the Board in May 2011 and was remanded.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The issue of entitlement to service connection for peptic ulcer disease is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disability, to include disability manifested by substance abuse, which the Board has separately remanded.  Therefore, under the circumstances, the appropriate action is to remand the issue of entitlement to service connection for peptic ulcer disease pending further adjudication of the intertwined acquired psychiatric disability issue. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Hold in abeyance the issue of entitlement to service connection for peptic ulcer disease until after readjudication of the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by substance abuse.  

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for peptic ulcer disease.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




			
	U.R. POWELL 	NATHANIEL J. DOAN
	             Veterans Law Judge                                  Acting Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals


______________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




